Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered January 3, 2001, convicting defendant, after a nonjury trial, of assault in the first and second degrees and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence disproved defendant’s justification defense beyond a reasonable doubt.
Defendant’s ineffective assistance of counsel claim rests primarily on matters outside the record, including counsel’s strategy and preparation, and is thus unreviewable on direct appeal. To the extent the existing record permits review, it establishes that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). *272Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.